NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50265

                Plaintiff-Appellee,             D.C. No. 3:18-cr-01099-LAB

 v.

JESUS ESCOBOZA-SOTO,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                     Larry A. Burns, Chief Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Jesus Escoboza-Soto appeals from the district court’s judgment and

challenges the 33-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Escoboza-Soto contends that the district court erred by granting only a one-

level fast-track departure under U.S.S.G. § 5K3.1, rather than the four-level

departure requested by the parties, and imposing a sentence at the low end of the

resulting Guidelines calculation. “In analyzing challenges to a court’s upward and

downward departures to a specific offense characteristic or other adjustment under

Section 5K, we do not evaluate them for procedural correctness, but rather, as part

of a sentence’s substantive reasonableness.” United States v. Ellis, 641 F.3d 411,

421 (9th Cir. 2011). The district court did not abuse its discretion in imposing

Escoboza-Soto’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

33-month sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances articulated by the district

court, including Escoboza-Soto’s serious criminal history, numerous prior

deportations, and failure to be deterred despite receiving a fast-track departure for a

previous illegal reentry offense. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                     18-50265